Citation Nr: 1130763	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected residual scar, removal of cytoma of left forearm, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for service-connected gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for multiple lipoma/tumor removal, chest, legs, to include as secondary to service-connected residual scar, removal of cytoma of left forearm.

4.  Entitlement to service connection for malignant neoplasm of the brain, to include as secondary to service-connected residual scar, removal of cytoma of left forearm.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a May 2004 rating decision, the RO denied service connection for multiple lipoma/tumor removal of the chest and legs and malignant neoplasm of the brain.  A notice of disagreement was filed in May 2004 and a July 2005 statement of the case was issued in response.  A substantive appeal was received in August 2005.  

In a June 2005 rating decision, the RO denied service connection for GERD.  A notice of disagreement was filed in October 2005 and a March 2006 statement of the case was issued in response.  A substantive appeal was received in April 2006.  

In March 2008, the Board denied service connection for GERD and remanded the claims for service connection for multiple lipoma/tumor removal of the chest and legs and malignant neoplasm of the brain for further evidentiary development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court granted a Joint Motion for Partial Remand by VA's Secretary and the Veteran, through his representative, and remanded that portion of the Board's decision that denied service connection for GERD.  In May 2009, the Board remanded the GERD claim for further evidentiary development in accordance with the motion. 

In a June 2009 rating decision, the RO denied a rating in excess of 10 percent for service-connected residual scar, removal of cytoma of the left forearm.  A notice of disagreement was filed in July 2009 and a January 2010 statement of the case was issued in response.  A substantive appeal was received in February 2010.  

In a July 2010 rating decision, the RO granted service connection for GERD and assigned an initial rating of 10 percent under Diagnostic Code 7346 effective March 14, 2005.  A notice of disagreement with the initial rating assigned was filed in September 2010, and a January 2011 statement of the case was issued in response.  A substantive appeal was received in March 2011.  

The Board further observes that Attorney Girard-Brady was the representative of record pursuant to VA Form 21-22a executed by the parties in November 2005.  In June 2009, the Veteran executed VA Form 21-22 in favor of the Veterans of Foreign Wars of the United States.  In an August 2009 letter, the RO advised Attorney Girard-Brady of the change in representation.  Thereafter, in August 2009, Attorney Girard-Brady filed a new VA Form 21-22a executed between the parties reflecting her unlimited representation on all issues.  See 38 C.F.R. § 14.631(f) (2010).  


FINDINGS OF FACT

1.  The Veteran's service-connected residual scar from removal of a cytoma of the left forearm is deep and nonlinear covering an area of 56 sq. cm., and painful on examination.

2.  Prior to September 2010, the Veteran's GERD is manifested by heartburn, dysphagia, and odynophagia and clinically described as stable with LA Grade A reflux esophagitis and negative barium swallow study; beginning September 2010, the Veteran's GERD is manifested by heartburn, dysphagia, odynophagia, epigastric pain, arm pain, reflux, nausea, and vomiting, and clinically described as occurring intermittently with a LA Grade C reflux esophagitis.  

3.  The competent and credible evidence of record shows that the Veteran's lipomas, thymoma, and oligodendroglioma manifested many years after the Veteran's discharge from service and are not etiologically related to the service connected cytoma of left forearm nor do they have a relationship among each other.

4.  Evidence of a type of chemical or gas exposure has not been established; there is no credible evidence of record that links the lipomas, thymoma, and oligodendroglioma to an incident of the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residual scar, removal of cytoma of the left forearm have not been met under Diagnostic Code 7801.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7801 (2010).

2.  The criteria for a separate rating of 10 percent, but not higher, for service-connected residual scar, removal of cytoma of the left forearm have been met under Diagnostic Code 7804.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2010).

3.  The criteria for an initial rating in excess of 10 percent for GERD have not been met prior to September 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2010).

4.  The criteria for a higher initial rating of 30 percent, but not higher, for GERD have been met effective September 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2010).

5.  Multiple lipoma/tumor removal, chest, legs was not incurred in or aggravated by active service, its incurrence or aggravation may not be presumed, and it is not proximately due to, the result of, or aggravated by service-connected residual scar, removal of cytoma of left forearm.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  Malignant neoplasm of the brain was not incurred in or aggravated by active service, its incurrence or aggravation may not be presumed, and it is not proximately due to, the result of, or aggravated by service-connected residual scar, removal of cytoma of left forearm.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In January 2004, April 2005, June 2007, May 2009, and August 2010 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letters advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claims were last readjudicated in May 2011 supplemental statements of the case.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes service personnel records, VA and private treatment records, and VA and QTC examination reports.  In regard to the service connection claims, the Board finds the April 2004 and July 2009 VA examination reports are adequate because the examiners reviewed the claims file, considered the contentions of the Veteran, and supported their medical conclusions with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, a review of private treatment records show no findings that undermine the foundation of the April 2004 VA examiner's opinion rendered in regard to whether the lipomas, thymoma, and oligodendroglioma were etiologically related to the service connected cytoma of the left forearm.  The Board similarly finds the June 2009, July 2009, and September 2010 VA/QTC examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise "informed of the relevant facts" from the history of the disability obtained from the Veteran,  and the examiners addressed the relevant rating criteria.  Id.  In addition, the claims file currently only contains copies of service treatment records relating to the Veteran's in-service diagnosis and treatment for the cytoma of the left forearm.  It is clear from a review of past decisions of the RO and the Board that at some point the original complete service treatment records were associated the claims file but that is not the case now.  The Board finds that this matter is irrelevant as the pertinent service treatment records are of record and the Veteran contends that the malignant neoplasm of the brain and multiple lipoma/tumors of the chest and legs developed after service as either a continuing disease process of the in-service incurred cytoma of the left forearm or due to in-service exposure to "chemicals" and "gases." 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran identified relevant records and submitted statements setting forth his contentions.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that there has been substantial compliance with the March 2008 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that VA's duty to assist has been met.  

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

1.	Residual Scar, Removal of Cytoma of Left Forearm

The procedural history of the Veteran's disability is significant.  In a November 1981 rating decision, the RO granted service connection for scar, post-operative excision of malignant fibrous histiocytoma of the left forearm and assigned a 10 percent rating under Diagnostic Code 7804 effective from May 23, 1981, the day following the Veteran's discharge from service.  In an April 1983 rating decision, the RO noted that service connection had been established for a residual scar from the excised cytoma and that the current examination revealed weakness in the flexors of the 4th and 5th digits of the left hand with no hand muscle atrophy but with hypoesthesia throughout the scarred area.  The RO indicated that an increased evaluation was not in order but a change in diagnostic code was necessary to reflect muscle impairment.  The RO noted that the evaluation would be the same for a nerve impairment but the predominant disability seemed to be that of a muscle impairment.  Accordingly, the disability was re-characterized as residuals, excision of histiocytoma from the forearm with impairment of flexion of the left 4th and 5th digits (minor) now assigned to Diagnostic Code 5309.  In a May 1983 rating decision, the RO found clear and unmistakable error in the April 1983 rating decision for failure to apply a 20 percent rating for mild paralysis of the radial nerve of the left forearm.  The RO maintained that the description of the Veteran's disability resulting from the hypoesthesia and weakness of the left forearm and fingers met the criteria for a 20 percent rating under Diagnostic Code 8514.  The disability was characterized as removal of cytoma, left forearm with residual hypoesthesia and weakness of the left forearm and 4th and 5th digits of the left hand.

In a May 2003 rating decision, the RO increased the rating for removal of cytoma of the left forearm with residual hypoesthesia and weakness of the forearm and 4th and 5th digits of the left hand to 40 percent under Diagnostic Code 8514.  The RO maintained that the 40 percent rating best represented the symptoms of nerve damage causing an impairment of function with the use of the Veteran's hand.  The RO granted separate service connection for the residual scar from removal of the cytoma of the left forearm and assigned a 10 percent rating under Diagnostic Code 7801.  The RO acknowledged the scar's measurement (56 sq cm) and tenderness with disfigurement and depth. 

In May 2009, the Veteran, through his representative, filed the instant increased rating claim only for the service-connected scar from removal of the cytoma from the left forearm. 

A June 2009 QTC examination report shows the examiner related that the Veteran complained of pain and that when his arm was "over stressed," the pain lasted for days and his elbow was "very loose."  The Veteran complained that the scar limited him in the following ways:  bending, grasping, and hugging.  He also complained of fatigue.  In regard to the scar, the physical examination revealed an oblong scar that measured 8.0 cm by 7.5 cm, and was painful on examination.  It was a deep scar with underlying tissue damage and it was disfiguring.  There was no skin breakdown, inflammation, edema, or keloid formation.  In regard to impairment in functional use of the left arm caused by the scar, the physical examination revealed 
only limited range of motion of the left elbow on flexion (139 degrees with pain).
The examiner provided a diagnosis of deep, disfiguring, tender residual scar from removal of the cytoma on the left forearm. The examiner noted that the effect of the condition on the Veteran's usual occupation was that the Veteran was disabled and the effect of the condition on the Veteran's daily activities was moderate to severe.  

In a May 2009 statement, B.W. reported on observations (popping and limitation of motion) relating to the Veteran's functional use of his left arm.  In June and July 2009 statements, the Veteran's complaints (pain, fatigue, looseness, popping, weakness, and limitation of motion) were centered on impairment in the functional use of his left arm.

In the January 2010 statement of the case, the RO advised the Veteran that he was separately evaluated for residual hypoesthesia and weakness of the left forearm and 4th and 5th digits of the left hand due to the removal of the cytoma.  The RO noted that this evaluation addressed the function of his left arm.  The RO notified the Veteran that he needed to contact the RO if he was seeking an increase in this evaluation.  

In the February 2010 substantive appeal, the Veteran's representative argued that while the Veteran's scar did not meet the requirements for a higher rating, his scar limited range of motion of the left elbow and was deep, disfiguring, and tender.  
In a June 2010 letter, the Veteran's representative noted that the Veteran complains of a painful scar, limitation of arm motion, and weakness.  

A March 2011 VA letter showed Dr. D.W. maintained that as the result of the service connected left forearm disability, the Veteran had lost muscle mass and retained scarring around the left elbow.  Dr. D.W. maintained that the Veteran's concerns for left arm weakness and elbow instability were consistent with the prior surgery and residual deficits following surgery.  An April 2011 VA record showed the Veteran complained of slowly diminished strength/flexibility of the left elbow, wrist, and hand.  He also complained of an exacerbation of pain in the elbow with stiffness in the elbow and hand.  He regularly wore a brace.  In regard to functional use of the left arm, the physical examination revealed full range of motion with pain at the maximum end of flexion, and strength measured 4/5.  In regard to the scar, the physical examination revealed diminished muscle tone.  

In the May 2011 supplemental statement of the case, the RO recognized that there was evidence of impairment due to arm strength, pain, and elbow instability but that this was currently evaluated as removal of the cytoma of the left forearm with hypoesthesia and weakness of the left forearm and 4th and 5th digits of the left hand and 40 percent disabling.  

In a June 2011 letter, the Veteran's representative contended that the Veteran's scar caused visible diminished muscle tone with pain and stiffness in his elbow and hand.   

The Board reiterates what the RO previously advised the Veteran.  Separate service connection is in effect for the residual scar from removal of the cytoma (10 percent) and the impairment in functional use of the left arm caused by the scar (40 percent rating).  The only issue before the Board is the Veteran's entitlement to an increased rating for the scar.  Accordingly, the Board's review is limited to the disabling effects of the scar, in and of itself.  In this regard, the Board notes that the Veteran's scar is currently assigned to Diagnostic Code 7801.     

Effective October 23, 2008, the amended schedule of ratings for skin disabilities provides that under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are assigned a 10 percent evaluation, scars covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are assigned a 20 percent evaluation, scars covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are assigned a 30 percent evaluation, and scars covering an area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 40 percent evaluation.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear covering an area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent evaluation.  Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful, a 20 percent evaluation is assigned for three or four such scars, and a 30 percent evaluation is assigned for five or more such scars.  If one or more scars are both unstable and painful, a 10 percent to the evaluation is added based on the total number of unstable or painful scars.  Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are evaluated based on any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  See 38 C.F.R. § 4.118 (2009-2010).  

The amended schedule applies to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these clarified criteria.  The Veteran's claim was received in May 2009; therefore, the new criteria are applicable.  

As the Veteran's scar is deep and nonlinear covering an area of 56 sq. cm., the currently assigned 10 percent rating under Diagnostic Code 7801 is appropriate.  The Veteran's scar, however, also demonstrated pain on QTC examination in June 2009.  Therefore, he is entitled to a separate 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3 (providing that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable).  The ratings assigned are appropriate throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

      2.	GERD

In a July 2010 rating decision, the RO granted service connection for GERD and assigned a 10 percent rating under Diagnostic Code 7346 effective March 14, 2005, the date of receipt of the Veteran's claim. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7346, a 10 percent rating is warranted when two or more of the symptoms for the 30 percent rating are present.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

VA treatment records show the Veteran reported that he had GERD in January 2003.  He complained of heartburn.  It was noted that the Veteran's body mass index was over 27 so he was counseled on increasing exercise and reducing caloric intake to achieve a target weight.  He currently weighed 182.6 pounds.  In October 2003, the Veteran reported that he was on Aciphex and was doing fine.  Records dated from April 2004 to December 2006 indicated that the Veteran's GERD was stable.  A December 2008 record noted that the Veteran was "mildly obese."  

In a July 2009 VA examination report, the examiner noted the Veteran's in-service (1979 to 1981) complaints of nausea, vomiting, abdominal problems, upset stomach, burning, acid, epigastric pain, esophagitis, and frequent indigestion.  The examiner maintained that current treatment records continued to show symptoms of GERD with an indication of worsening by reports of dysphagia (according to a June 6, 2009 primary care note).  The examiner noted that an esophagogastroduodenoscopy (EGD) was requested.  The examiner reported that the Veteran was not currently on any treatment for his GERD symptoms.  

An August 2009 VA upper GI endoscopy report indicated that the EGD revealed LA Grade A reflux esophagitis and a single gastric polyp versus normal gastric fold.    It was recommended that the Veteran follow an antireflux regimen and he was to use Prilosec.  The Veteran complained at that time of dysphagia and odynophagia.  An August 2009 VA barium swallow study, however, was negative.  He denied that he had any symptoms of vomiting or weight loss.  A February 2010 VA record noted that the Veteran weighed 196.3 pounds.  The Veteran was encouraged to increase his exercise and change his dietary habits.  

VA treatment records dated in September 2010 show the Veteran presented in the emergency room complaining of nausea with vomiting and loose stools.  He reported that he experienced reflux symptoms two days prior to vomiting.  On review of systems, he denied having any muscle or joint pain.  The examiner noted an assessment of nausea/vomiting.  He was discharged the same day in stable condition.  In an addendum, it was noted that the Veteran had reported that he was concerned because he had a history of heat stroke in the past.  He was in the heat five days ago, but he felt like he was still having trouble.  He was unable to keep water down.  

The September 2010 QTC examination report shows the Veteran reported that the condition affected his general body health as it was painful.  The condition did not affect his body weight.  He complained of dysphagia, heartburn, epigastric pain, arm pain, reflux, regurgitation of stomach contents, nausea, vomiting, and coughing.  He had no scapular pain, hematemesis, and passing of black tarry stools.  The examiner maintained that the symptoms described occurred intermittently as often as three to four times a week, with each occurrence lasting three hours.  The number of attacks within the past year was 200.  He was unable to perform daily functions during flare-ups.  He treated his symptoms with Prilosec.  The Veteran denied that he experienced any overall functional impairment from this condition.  The examiner observed that the Veteran was well-developed, well-nourished, and in no acute distress.  There were no signs of malaise present.  Examination of the abdomen revealed no striae on the abdominal wall, distension of superficial veins, ostomy, tenderness to palpation, palpable mass, splenomegaly, ascites, ventral hernia, liver enlargement, or aortic aneurysm.  The hiatal hernia/GERD condition did not cause anemia.  He weighed 202 pounds.  The examiner maintained that the Veteran's GERD did not prevent the Veteran from working.  The effect of the condition on the Veteran's daily activities was moderate to severe.  

In an August 2010 statement, B.W. reported that the Veteran had GERD and that sometimes he woke up at night coughing and choking for hours.  She maintained that Prilosec was recommended but he could not afford the medication.  She reported that there had been at least two times that the Veteran had become severely ill and dehydrated.  It started with a reflux and then worsened.  

A November 2010 VA treatment record shows the Veteran complained of seven to eight episodes of nausea and vomiting since August which happened more often and lasted longer.  He experienced no diarrhea, blood in his vomit, or abdominal pain.  The examiner discussed the side effect of nausea with the use of Lamictal with the Veteran.  A February 2011 VA record showed that in connection with a seizure consult, the Veteran reported that he skipped several doses of Lamictal due to a heat stroke which resulted in five seizures.  He complained of dizziness and nausea every time he got exhausted which happened three to four times with manual labor (since a heat stroke in July of last year).  A March 2011 VA record showed the Veteran complained of dysphagia with liquids and solids for the last one month, and it was progressively worsening.  He could not burp which led to vomiting after eating solids and drinking liquids.  He was able to hold food and liquids intermittently and was able to hold down medications.  He denied that he experienced a cough or extremity weakness.  He weighed 200.7 pounds.  The examiner noted an assessment of dysphagia.  There was no sign of dehydration.  The Veteran was able to hold food and potassium in the emergency room with no problem.  A March 2011 EGD revealed a LA Grade C reflux esophagitis, hiatus hernia, and gastric mucosal abnormality characterized by erythema, and erythematous duodenopathy.  It was recommended that the Veteran follow an antireflux regimen and to repeat an upper endoscopy in eight weeks to check for healing.  A March 2011 pathology report noted no histopathologic diagnosis of the duodenal bulb and stomach but the biopsy of the esophagus revealed an ulceration of the mucosa with abundant necrotic debris and inflammation.  The Veteran had an appointment set for May 17th for a repeat EGD.  Assessments continued to be dysphagia/odynophagia.  

Prior to September 2010, the evidence shows that the Veteran complained of heartburn, dysphagia, and odynophagia.  His GERD was clinically described as stable.  The August 2009 EGD revealed LA Grade A reflux esophagitis and the barium swallow study was negative.  Beginning in September 2010, the Veteran's complaints included heartburn, dysphagia, odynophagia, epigastric pain, arm pain, reflux, nausea, and vomiting.  Based on the frequency with which the Veteran's symptoms occurred, the QTC examiner assessed that they were intermittent.  The March 2011 EGD revealed a LA Grade C reflux esophagitis.  As the Veteran's symptoms have been described as intermittent, which is similar to "persistently recurrent," and the EGD reflects a worsening of his reflux esophagitis, the Board finds that the Veteran's symptoms are commensurate with symptomatology associated with a 30 percent rating as of September 2010.  The evidence, however, fails to show symptoms productive of severe impairment of health.  While the Veteran complains of vomiting he has also associated this symptom as also occurring with heat strokes.  In addition, despite the Veteran's complaints, the 2010 QTC examiner observed that the Veteran presented well-developed and nourished, and in March 2011, he displayed no sign of dehydration.  He also clearly has not manifested any material weight loss when reported weights are compared.  For these reasons, the Board finds that the Veteran is entitled to a higher initial rating of 30 percent, but not higher, under Diagnostic Code 7346 as of September 2010.  The Board has assigned staged ratings as the factual findings show distinct time periods where the disability exhibited symptoms that warranted different ratings.  Fenderson, 12 Vet. App. at 126.

      3.	Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  As detailed above, the Veteran's symptoms (reflux and associated symptoms and painful deep scarring) are contemplated in the rating criteria.  He has not described any exceptional or unusual features or symptoms of the disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his GERD and residual scar from removal of the cytoma of his left forearm, singularly or collectively, render him unemployable and the evidence does not suggest that this is the case.  Rather, at all times the Veteran has contended that his seizures from his brain neoplasm render him unable to drive his semi-truck and therefore, he is unemployable (see March 2003 QTC examination report, April 2004 VA examination report, December 2006 and January 2007 VA treatment records, June 2007 statement from the Veteran, August 2007 VA Form 21-8940, July 2009 VA examination report, July 2009 statement from the Veteran, September 2010 QTC examination report, October 2010 VA clarification of opinion, August 2010 statement from B.W., and January 2011 statement from the Veteran), or as recently, he has contended that the functional use of his left arm renders him unable to effectively steer his semi-truck and therefore, he is unemployable (see September 2010 QTC examination report, March 2011 VA treatment records).  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board. 

III.	Service Connection for Multiple Lipoma/Tumor Removal, Chest, Legs, and
 	Malignant Neoplasm of the Brain

General Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service- connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted. The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

Analysis

In a September 2003 statement, the Veteran maintained that tumors in his chest (thymoma) found in February 1994 and head (oligodendroglioma) found in April 1998 were secondary to the tumor (malignant fibrous histiocytoma) found in service.  He claimed that the initial tumor was the result of his military occupation specialty which involved "repairing chemical equipment" including "all forms of equipment from gas mask[s], gas canisters, to bug spray equipment."  

The DD Form 214 shows the Veteran's military occupational specialty was a quartermaster and chemical equipment repairer.  Thus, the Veteran's contention that he handled equipment that was to be the delivery mechanism for chemicals and gases is credible.  At no time, however, has the Veteran identified or described the chemicals or gases he was purportedly exposed to in service.  Service personnel records are also absent any relevant information.  Thus, there is no evidence of record on the type of chemical or gas exposure.  This is significant because the type of exposure can produce a particular pathologic disease process.  See, e.g., 38 C.F.R. §§ 3.307, 3.309 (2010) (recognizing certain diseases associated with exposure to herbicide agents and certain diseases associated with exposure to ionizing radiation).

Records from the University of New Mexico Medical Center, Eastern New Mexico Medical Center, Cibola General Hospital, and Central New Mexico Correctional Facility dated from 1993 to 2002 show the Veteran had new onset seizures and a frontal lobe mass in September 1997, which was subsequently diagnosed as astrocytoma, oligodendroglioma type and resected in April 1998.  The Veteran was also followed for cutaneous nodules subsequently diagnosed as lipomas.  Records also show that in October 1993, a CT scan revealed a retrosternal calcification in the thymic area.  Subsequent records show the Veteran reported a history of   thymoma resected in 1994.  VA treatment records, however, show that the February 1994 surgical pathology report indicated a post-operative diagnosis of thymic tissue with microcalcifications but no evidence of malignancy.  Similarly, it was acknowledged in a September 1997 record that the Veteran's past surgical history included a median sternotomy in 1994 for a mediastinal mass that past medical reports did not state was malignant but rather that it was a calcified thymic mass.
  
There are several medical opinions of record addressing the etiology of the Veteran's thymic mass/thymoma, oligodendroglioma, and lipomas.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In a January 2004 VA treatment record, an examiner noted that he reviewed the Veteran's "remote data" from the VAMC and considered the history the Veteran reported.  The examiner related that he advised the Veteran that there was an association between exposure to "chemical agents" and "human neoplasia."  The examiner maintained that he had no personal knowledge of the level of causality of the Veteran's "exposures" and cerebral neoplasia.  The examiner concluded that he could not, based on his knowledge and experience, exclude or offer a level of probable association in the Veteran's case.  

In an April 2004 VA examination report, Dr. B.B. reported on the Veteran's history.  
Dr. B.B. noted that the in-service malignant fibrous histiocytoma of the left forearm had been without recurrence or metastasis and that following the Veteran's discharge from service, records confirmed the findings of multiple tumors (lipomas, thymoma, and oligodendroglioma) but these tumors were histologically unrelated to each other and histologically unrelated to the Veteran's malignant fibrous histiocytoma.  Therefore, it was Dr. B.B.'s opinion that these tumors were not etiologically related.  Dr. B.B. concluded that the Veteran's lipomas, thymoma, and oligodendroglioma have not been caused by or a result of a malignant fibrous histiocytoma.  Dr. B.B. indicated that the Veteran's case was presented to a VA neurosurgeon and pathologist and both concurred with Dr. B.B.'s impression.

In an April 2006 letter, Dr. G.A. reported that he was not a cancer specialist but it seemed highly unlikely in his professional experience that an individual would get cancers of three separate cell lineages by random chance.  Dr. G.A. maintained that although he did not know the types of chemicals the Veteran was exposed to, he thought it was at least reasonable to consider this as a potential etiology for the Veteran's illness.  Dr. G.A. indicated that he looked for clues in the literature and consulted an oncologist but came up with no answers in his search as to any types of syndromes that involved these three cell lines.  Dr. G.A. further indicated that given the Veteran's negative family history for cancers made him think this was less likely to be any type of genetic predisposition.  Dr. G.A. reported that he was in contact with Dr. R.R., a local oncologist, and he agreed with his findings.  In addition, Dr. R.R. pointed out that glioma had been linked to various "chemical exposures" according to the literature available.  Dr. G.A. noted that as was the case in medicine on occasion, he did not have the ability to provide an absolute answer with proof to support the Veteran's suspicions but he did think there was a likelihood that "chemical exposure" could be the etiology for the three separate tumors.   

A May 2009 VA urology record noted that the Veteran had an extensive history of working in "chemical repair" in service.  The examiner noted that the Veteran had a likely high risk for "tcc."

In a July 2009 VA examination report, the examiner noted the Veteran's history in chemical equipment repair and that there was no evidence of record that noted the specific chemicals the Veteran claimed he was exposed to in service.  The examiner related that the Veteran reported that he was exposed to chemicals that included "pesticides and gases."  The examiner reported that a review of the current medical literature indicated that low-incidence brain tumor responses in rats following chemical exposures indicated that glycidol was the only chemical evaluated with which there was clear evidence of brain tumor induction.  The examiner listed the other several chemicals tested.  Another study showed suggestive associations between parental exposure to pesticides and the risk of astrocytoma in offspring but not "PNET" [primitive neuroectodermal tumors].  The study assessed potential exposure to insecticides, herbicides, and fungicides.  The examiner indicated that she was unable to find any medical literature to support the use of pesticides or gasses in general as a causative factor to astryocytoma.  Therefore, it was the opinion of the examiner that the development of the astrocytoma (malignant brain neoplasm) was less likely than not related to the Veteran's history of in-service chemical exposure.  The examiner added that this opinion might change if there was documentation of the chemical that the Veteran was exposed to and this chemical was linked to this type of brain malignancy.  The examiner also noted that the oligodendroglioma (astrocytoma) was not histologically related to the service-connected malignant fibrous histiocytoma.  The examiner explained that this meant that one type of malignancy did not cause the other nor did a relationship exist.  Therefore, it was the opinion of the examiner that the Veteran's malignant brain neoplasm was not due to the service-connected cytoma of the left arm.   

The examiner further explained that lipomas were collections of mature fat cells, enclosed by thin fibrous capsules, which could occur on any part of the body where fat cells coalesced.  The examiner maintained that the etiology of lipoma development was not well understood.  The examiner, however, noted that lipomas were not histologically related to astrocytomas or malignant fibrous histiocytomas.  Therefore, it was the examiner's opinion that the multiple lipomas of the chest and legs were less likely than not related to the service-connected cytoma of the left arm.  The examiner also maintained that there was no evidence in the review of the literature that linked lipoma development to chemical exposure.  Therefore, it was the examiner's opinion that it was not likely that the multiple lipomas of the chest and legs were due to the Veteran's history of in-service chemical exposure.   The examiner's findings were co-signed by Dr. L.B.

Records from Integris Canadian Valley Family Care dated in February 2006 included a handwritten note that indicated that the Veteran had three cell lines that were possibly secondary to "exposure."  The examiner noted that he would check with an onconologist to see if there was any relationship and that he "would guess not likely just chance but [had no] way to prove it."  

Remarkably, the VA and private examiners concur that the lipomas, thymoma, and oligodendroglioma are not histologically related to each other or the service connected cytoma of the left forearm.  As explained by the July 2009 examiner, one type of malignancy did not cause the other nor did a relationship exist.  The Board interprets this finding to also exclude a theory of service connection on the basis of aggravation as the diseases do not in any way act on each other.  The Board is cognizant of the Veteran's representative's alternative argument raised in a September 2010 statement that as the Veteran must have his recurrent lipomas removed and pathologically tested for the presence of cancer due to his history of the service-connected malignant histiocytoma, his lipoma disorder was proximately due to his service-connected disability.  As found by all the examiners, however, the claimed disorders are not histologically related to the service-connected cytoma of left forearm, and therefore, cannot be proximately due to service-connected disability for VA compensation purposes.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173 ("'Proximate cause' is defined as '[a] cause that directly produces an event and without which the event would not have occurred.'  Black's Law Dictionary 213 (7th ed. 1999).").  The Veteran also does not contend, and the evidence does not otherwise show, that the claimed disorders were present in service or manifested during the one year period following his discharge from service.  

Thus, the only contention remaining is whether the claimed disorders are due to "chemical or gas exposures."  As noted at the outset of this analysis, the Veteran has not identified or described the chemicals or gases he was purportedly exposed to in service and the record does not otherwise show the nature of any such exposures.  As suggested by the July 2009 VA examiner, the type of chemical would determine whether an association exists with the disease process.  It is for this reason that the Board finds the January 2004 VA treatment record, Dr. G.A.'s April 2006 letter, the May 2009 VA urology record, and the February 2006 Integris records are based on pure speculation and therefore, cannot support a basis for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); 38 C.F.R. § 3.102 (2010) (providing that the Board may not award benefits when the award would be based upon pure speculation).  Indeed, Dr. G.A.'s opinion was based in part on the Veteran having reported to him that he had a negative family history for cancers.  The Veteran's in-service February 1980 Medical Board Proceedings, however, show that he reported that his mother had cancer of the cervix, his father died of liver carcinoma, and an uncle died of brain cancer.  The 
July 2009 VA examiner's findings are also against the claim.  Thus, there is no credible medical evidence of record that shows that the Veteran's claimed disorders are due to an incident of his military service.  To the extent the Veteran and his representative's statements may be construed as nexus evidence, they are not competent to opine that the Veteran's lipomas, thymoma, and oligodendroglioma are etiologically related to each other or the service connected cytoma of the left forearm or due to chemical and gas exposures.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The existence of such relationship involves a medically complex question that they do not have the expertise to answer.  For all of the above reasons, service connection for the claimed disorders is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A rating in excess of 10 percent for service-connected residual scar, removal of cytoma of the left forearm under Diagnostic Code 7801 is denied.  

A separate rating of 10 percent for service-connected residual scar, removal of cytoma of the left forearm under Diagnostic Code 7804 is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for GERD prior to September 2010 is denied.  

A higher initial rating of 30 percent for GERD effective September 2010 is granted, subject to the law and regulations governing the award of monetary benefits.

Service connection for multiple lipoma/tumor removal, chest, legs, to include as secondary to service-connected residual scar, removal of cytoma of the left forearm is denied.

Service connection for malignant neoplasm of the brain, to include as secondary to service-connected residual scar, removal of cytoma of the left forearm is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


